EXHIBIT 10.1

SPARTAN STORES, INC.
EXECUTIVE CASH INCENTIVE PLAN OF 2010


SECTION 1
ESTABLISHMENT AND PURPOSES OF PLAN

          1.1          Establishment of Plan. Spartan Stores, Inc., a Michigan
corporation, hereby establishes the EXECUTIVE CASH INCENTIVE PLAN OF 2010 (the
"Plan") for senior executive officers of the Company and its Subsidiaries. The
Plan permits the award of incentive compensation in the form of
performance-based incentive awards payable in cash.

          1.2          Purposes of Plan. The purposes of the Plan are to
motivate Participants to achieve the Company's financial and business
objectives; to allow Participants to share appropriately in the financial
success of the Company; to provide a highly competitive incentive compensation
opportunity; to create a linkage between Participant contribution and the
Company's financial and business objectives; and to assist in the attraction,
retention and motivation of senior executive officers of the Company and its
Subsidiaries. The Plan is further intended to provide flexibility to the Company
in structuring incentive compensation to best promote the foregoing objectives.
Within that context, the Plan is intended to provide performance-based
compensation under Section 162(m) of the Code and shall be interpreted and
administered to achieve that purpose.

          1.3          Plan Document. This instrument, as amended from time to
time, constitutes the governing document of the Plan.

          1.4          Effective Date. The Plan is initially effective as of the
date of the first meeting of shareholders held in 2010 (the "Effective Date").
Adoption of the Plan by the Board and payment of Incentive Bonuses for Fiscal
Year 2011 shall be contingent upon approval by the shareholders at the 2010
Annual Meeting of Shareholders or any adjournment thereof or at a Special
Meeting of the Shareholders. In the absence of such approval, this Plan shall be
void.

          1.5          Incentive Compensation Plan. The Plan is an incentive
compensation program for Participants. Because the Plan does not provide welfare
benefits and does not provide for the deferral of compensation until termination
of employment, it is established with the intent and understanding that it is
not an employee benefit plan within the meaning of the federal Employee
Retirement Income Security Act of 1974, as amended.


SECTION 2
DEFINITIONS

                    The following terms shall have the definitions stated,
unless the context plainly requires a different meaning. Other defined terms
shall have the meanings ascribed to them herein.


--------------------------------------------------------------------------------




          2.1          Annual Base Salary. "Annual Base Salary" means a
Participant's annual salary rate in effect at the end of a Performance Period
without regard to incentive compensation or bonuses or awards under this Plan or
other benefits or incentive compensation plans maintained or provided by the
Company.

          2.2          Affiliate. "Affiliate" means any organization
controlling, controlled by or under common control with the Company.

          2.3          Beneficiary. "Beneficiary" means the individual, trust or
other entity designated by the Participant to receive any amount payable with
respect to the Participant under the Plan after the Participant's death. A
Participant may designate or change a Beneficiary by filing a signed designation
with the Committee in a form approved by the Committee. A Participant's will or
other estate planning document is not effective for this purpose. If a
designation has not been completed properly and filed with the Committee or is
ineffective for any other reason, the Beneficiary shall be the Participant's
Surviving Spouse. If there is no effective designation and the Participant does
not have a Surviving Spouse, the remaining benefits under this Plan, if any,
shall be paid to the Participant's estate.

          2.4          Board. "Board" means the Board of Directors of the
Company.

          2.5          Business Unit. "Business Unit" means any Subsidiary,
department, division, profit center or other operational unit of the Company or
any Subsidiary as to which the Committee shall establish a Target Bonus under
the Plan applicable in a Performance Period.

          2.6          Code. "Code" means the Internal Revenue Code of 1986, as
amended.

          2.7          Committee. "Committee" means the Compensation Committee
of the Board or such other committee as the Board designates to administer this
Plan. The Committee shall consist of at least two persons, all of whom shall be
"non-employee directors" as defined in Rule 16b-3 under the Securities Exchange
Act of 1934, as amended, and "outside directors" as defined in the regulations
issued under Section 162(m) of the Code.

          2.8          Common Stock. "Common Stock" means the Company's common
stock, no par value.

          2.9          Company. "Company" means Spartan Stores, Inc., a Michigan
corporation, and its successors and assigns.

          2.10          Fiscal Year. "Fiscal Year" means the financial reporting
and taxable year of the Company as the Company may adopt from time to time.

          2.11          Incentive Bonus. "Incentive Bonus" means a bonus awarded
and paid in cash to a Participant for services to the Company or its
Subsidiaries during a Performance Period that is based upon achievement of
pre-established performance objectives by the Company, a Subsidiary, or a
Business Unit.


2

--------------------------------------------------------------------------------




          2.12          Participant. "Participant" means a senior executive
officer of the Company or any Subsidiary designated by the Committee to
participate in this Plan for a Performance Period.

          2.13          Performance. "Performance" means the level of
achievement by the Company or its Subsidiaries or Business Units of the
performance goals established by the Committee pursuant to Section 5.

          2.14          Performance Period. "Performance Period" means the
period of time during which the performance objectives must be achieved by the
Company, a Subsidiary, or a Business Unit to determine the payout of an
Incentive Bonus, if any.

          2.15          Retirement. "Retirement" means termination of employment
as a result of retirement on or after the earlier of the date the Participant
reaches (a) age 65; or (b) age 55, but only if such Participant has completed at
least ten Years of Vested Service (as defined below) since the later of the
Participant's date of hire or, if the Participant became an associate of the
Company in connection with a merger or acquisition, the date of the effective
time of such merger or acquisition.

          2.16          Subsidiary. "Subsidiary" means any corporation or other
entity of which fifty percent (50%) or more of the outstanding voting stock or
voting ownership interest is directly or indirectly owned or controlled by the
Company or by one or more Subsidiaries of the Company, except that for purposes
of this Plan, the term "Subsidiary" does not include Spartan Insurance Company
Ltd. or SI Insurance Agency, Inc.

          2.17          Surviving Spouse. "Surviving Spouse" means the husband
or wife of the Participant at the time of the Participant's death who survives
the Participant. If the Participant and the spouse die under circumstances that
make the order of their deaths uncertain, it shall be presumed for purposes of
this Plan that the Participant survived the spouse.

          2.18          Target Bonus. "Target Bonus" means the bonus goal
established by the Committee for each Participant under Section 5.1(a).

          2.19          Total Disability. "Total Disability" means the condition
of a Participant who is and remains eligible for total and permanent disability
benefits under § 223 of the Social Security Act, as amended.

          2.20          Year of Vested Service. "Year of Vested Service" means a
calendar year in which a Participant is credited with at least 1,000 hours of
employment with the Company or its Subsidiaries. For the purposes of this
definition, "hours of employment" include actual hours of paid work, paid leave
or other time off, and hours of work missed due to military service provided
that the Participant returns to work while his or her rehire rights are
protected by law.


3

--------------------------------------------------------------------------------




SECTION 3
ADMINISTRATION OF PLAN

          3.1          Plan Administration.

          (a)          Power and Authority. The Plan shall be administered by
the Committee. Except as limited in the Plan, the Committee shall have full
power and authority to interpret the provisions of the Plan and shall have full
power and authority to supervise the administration of the Plan. Action may be
taken by a written instrument signed by a majority of the members of the
Committee and any action so taken shall be as effective as if it had been taken
at a meeting. All determinations, interpretations and selections made by the
Committee regarding the Plan shall be final and conclusive on all parties. To
the extent it deems necessary or appropriate, the Committee may adopt rules,
policies and forms for the administration, interpretation and implementation of
the Plan.

          (b)          Delegation of Authority. The Committee may delegate any,
some or all of its record keeping, calculation, payment and other ministerial or
administrative authority and responsibility from time to time to and among one
or more individuals, who may be members of the Committee or employees of the
Company or its Subsidiaries or Affiliates, but all actions taken pursuant to
delegated authority and responsibility shall be subject to such review, change
and approval by the Committee as the Committee considers appropriate.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all matters as the Committee may deem necessary or desirable and as
are consistent with the terms of the Plan, including, without limitation, the
following: (a) the persons who shall be selected as Participants and (b) the
nature and extent of the incentive awards granted to each Participant.

          3.3          Indemnification. A member of the Committee or any other
individual or group to whom authority is delegated shall not be personally
liable for any act or omission in connection with the performance of powers or
duties or the exercise of discretion or judgment in the administration and
implementation of the Plan. The Company shall hold harmless and indemnify each
member of the Committee, and any other individual or group exercising delegated
authority or responsibility with respect to the Plan, from any and all
liabilities, costs and expenses arising from any act or omission related to the
performance of duties or the exercise of discretion and judgment with respect to
the Plan. This Section 3.3 shall not be construed as limiting the Company's or
any Subsidiary's ability to terminate or otherwise alter the terms and
conditions of the employment of an individual or group exercising delegated
authority or responsibility with respect to the Plan, or to discipline any such
person. Each such individual shall be justified in relying on information
furnished in connection with the Plan's administration by any appropriate person
or persons.


4

--------------------------------------------------------------------------------




SECTION 4
ELIGIBILITY

          4.1          Participation. For each Performance Period, the Committee
shall designate the senior executive officers of the Company or any Subsidiary
who shall be Participants for that Performance Period. Senior executive officers
designated as Participants after the first 90 days of any Performance Period
shall not be eligible for any Incentive Bonus paid with respect to such
Performance Period under this Plan. Participants shall be notified in writing
and provided a written summary of the Plan.

          4.2          No Continuing Participation. Designation as a Participant
for a Performance Period will not continue in effect for any subsequent
Performance Period unless and until the Committee designates the individual as a
Participant in the subsequent Performance Period. The Committee may terminate
participation by any Participant at any time with or without cause.

SECTION 5
ESTABLISHMENT OF GOALS AND CRITERIA

          5.1          Selection of Criteria. The Committee shall preestablish
performance goals for each Participant in the manner and within the time limits
specified in this Section 5. For each Participant for each Performance Period,
the Committee shall specify:

          (a)          Performance Period. A Performance Period, expressed as a
number of Fiscal Years or other unit of time. Any Performance Period may overlap
with one or more other Performance Periods.

          (b)          Target Bonus. A Target Bonus, expressed as a percentage
of the Participant's Annual Base Salary or a specified dollar amount;

          (c)          Incentive Bonus. The Incentive Bonus levels, expressed as
a percentage of the Target Bonus, that shall be paid to the Participant at
specified levels of achievement by one or more of the Company, a Subsidiary or a
Business Unit, of the performance goals established by the Committee pursuant to
this Section 5;

          (d)          Performance Measurement. The applicable measurement of
Performance under Section 5.2; and

          (e)          Conditions on Incentive Bonus. Any specific conditions
under which an Incentive Bonus specified under subsection (b) above may be
reduced or forfeited (but not increased).

The Incentive Bonus levels specified under subsection (c) above may be expressed
either as (i) a matrix of percentages of the Target Bonus that will be paid at
specified levels of the Performance or (ii) a mathematical formula that
determines the percentage of the Target Bonus that will be paid at varying
levels of Performance. If the Incentive Bonus levels are expressed a matrix of

5

--------------------------------------------------------------------------------


percentages and the actual Performance achieved exceeds the threshold level and
falls between specified levels, then the Compensation Committee may determine by
interpolation the percentage of the Target Bonus that will be paid.

          5.2          Measurement of Performance. Unless and until the
Committee proposes for shareholder vote and the shareholders approve a change in
the measurements of Performance set forth in this Section 5.2, the performance
goals established by the Committee pursuant to this Section 5 shall be
determined by reference to one or more of the following measurements of
Performance:

 

(a)

Net earnings;

 

(b)

Earnings before or after taxes, interest, depreciation, and/or amortization;

 

(c)

Earnings per share, reflecting dilution of the Common Stock as the Committee
deems appropriate and, if the Committee so determines, net of or including
dividends;

 

(d)

Net sales;

 

(e)

Net sales growth;

 

(f)

Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

 

(g)

Cash flow (including, but not limited to, operating cash flow and free cash
flow);

 

(h)

Cash flow return on capital;

 

(i)

Gross or operating margins;

 

(j)

Productivity ratios;

 

(k)

Share price (including, but not limited to, growth measures and total
shareholder return);

 

(l)

Expense or cost levels;

 

(m)

Margins;

 

(n)

Operating efficiency;

 

(o)

Customer satisfaction, satisfaction based on specified objective goals or a
Company-sponsored customer survey;

 

(p)

Working capital targets;

 

(q)

Economic value added measurements;

 

(r)

Market share or market penetration with respect to specific designated products
or product groups and/or specific geographic areas;

 

(s)

Aggregate product price and other product measures;

 

(t)

Reduction of losses, loss ratios or expense ratios;

 

(u)

Reduction in fixed costs;

 

(v)

Inventory turnover;

 

(w)

Debt reduction;

 

(x)

Associate turnover;

 

(y)

Specified objective social goals;

 

(z)

Safety record.

These measurements of Performance may be used to measure Performance of one or
more of the Company, its Subsidiaries, its Affiliates, any Business Units of any
of them or any combination of the foregoing, compared to pre-determined levels,
as the Committee may deem appropriate, or

6

--------------------------------------------------------------------------------


compared to the performance of a pre-established peer group, or published or
special index that the Committee, in its sole discretion, deems appropriate; or
the Committee may select the measurement of Performance set forth in subsection
5.2(k) above (with respect to the Company) as compared to various stock market
indices. The Committee also has the authority to provide for accelerated vesting
of any Incentive Bonus based on the achievement of performance goals pursuant to
the measurements of Performance specified in this Section 5.

          5.3          Incentive Bonus Conditioned on Performance. Payment of an
Incentive Bonus to a Participant for a Performance Period under this Plan shall
be entirely contingent upon achievement of the performance goals established by
the Committee pursuant to this Section 5, the satisfaction of which is
substantially uncertain when established by the Committee for the Performance
Period. The Committee may provide, when establishing the performance goals
pursuant to this Section 5, that any evaluation of performance may include or
exclude any of the following events or their effects that occurs during the
relevant Performance Period: (a) asset write-downs, (b) litigation or claim
judgments or settlements, (c) changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (d) any reorganization and
restructuring programs, (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management's discussion and
analysis of financial condition and results of operations appearing in the
Company's annual report to shareholders for the applicable fiscal year(s),
(f) acquisitions, divestitures or accounting changes, (g) foreign exchange gains
and losses, and (h) other special charges or extraordinary items. To the extent
such inclusions or exclusions affect the Incentive Bonus of a Participant, they
shall be prescribed in a form that meets the requirements of Section 162(m) of
the Code for deductibility.

          5.4          Time of Determination by Committee. All determinations to
be made by the Committee for a Performance Period pursuant to this Section 5
shall be made in writing by the Committee during the first 90 days of the
Performance Period.

          5.5          Objective Standards. An Incentive Bonus shall be based
solely upon objective criteria, consistent with this Section 5, from which an
independent third party with knowledge of the facts could determine whether the
performance goal or range of goals is met and from that determination could
calculate the Incentive Bonus to be paid. Although the Committee has authority
to exercise reasonable discretion to interpret this Plan and the performance
goals it shall specify pursuant to this Section 5 of the Plan, it may not amend
or waive such performance goals after the 90th day of the Performance Period.
The Committee shall have no authority or discretion to increase any Incentive
Bonus or to construct, modify or apply the measurement of Performance in a
manner that will directly or indirectly increase the Incentive Bonus for any
Participant for any Performance Period above the amount determined by the
applicable objective criteria established within the first 90 days of the
Performance Period.

          5.6          Committee Discretion. In the event that applicable tax
laws change to permit Committee discretion to alter the governing measurements
of Performance set forth in this Section 5 of the Plan without obtaining
shareholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining shareholder approval. In addition, in the
event that the Committee determines that it is advisable to grant Incentive
Bonuses that shall not qualify as performance-based compensation, the Committee
may make

7

--------------------------------------------------------------------------------


such grants without satisfying the requirements of Section 162(m) of the Code
and may base vesting on measurements of Performance other than those set forth
in this Section 5 of the Plan.


SECTION 6
DETERMINATION AND PAYMENT OF INCENTIVE BONUSES

          6.1          Committee Certification. The Incentive Bonus for each
eligible Participant for a Performance Period shall be determined on the basis
of the Target Bonus and Performance for the Performance Period. The Committee
shall determine, and shall certify in writing prior to payment of the Incentive
Bonus, that the Company Performance for the Performance Period satisfied the
performance goals established by the Committee for the Performance Period.
Approved minutes of the Committee shall constitute sufficient written
certification for this purpose.

          6.2          Maximum Incentive Bonus. The Incentive Bonus for any
Participant shall not, in any event, exceed an amount equal to the number of
full or partial Fiscal Years in the Performance Period multiplied by $4,500,000.

          6.3          Payment to Participant or Beneficiary; Form of Payment.
The Incentive Bonus of each Participant shall be paid to the Participant, or the
Beneficiary of any deceased Participant, by the Company as soon as feasible
following final determination and certification by the Committee of the amount
payable and that the applicable performance goals have been satisfied; provided,
however, such Incentive Bonus shall be paid no later than the 15th day of the
third month following the end of the Performance Period for which the
performance goals for the Incentive Bonus have been met. Unless otherwise
elected as set forth below, each Participant will receive his or her Incentive
Bonus in cash. Any Participant may elect to receive a portion of his or her
Incentive Bonus to be paid in cash under this Plan in the form of Common Stock
under the Company's 2001 Stock Bonus Plan (or any successor to that plan) or any
other incentive award plan that the Company may adopt, provided that the
Participant is a participant under the other plan with the right to elect to
receive shares of Common Stock under the plan.

          6.4          Eligibility for Payment. The Incentive Bonus otherwise
payable to a Participant for a Performance Period shall be adjusted as follows:

          (a)          Retirement, Death or Total Disability. If a Participant
ceases to be a Participant before the end of any Performance Period and more
than 6 months after the beginning of such Performance Period because of death,
Retirement or Total Disability, an award shall be paid to the Participant or the
Participant's Beneficiary after the end of such Performance Period prorated as
follows: the award, if any, for such Performance Period shall be equal to 100%
of the Incentive Bonus that the Participant would have received if the
Participant had been a Participant during the entire Performance Period,
multiplied by the ratio of the Participant's full months as a Participant during
that Performance Period to the number of months in that Performance Period.
Notwithstanding the



8

--------------------------------------------------------------------------------


foregoing, the Committee shall have discretion to reduce or eliminate any
Incentive Bonus otherwise payable pursuant to this Section 6.4(a).

          (b)          Other Termination. If an employee ceases to be a
Participant during any Performance Period, or prior to actual receipt of the
award for a previous Performance Period, because of the Participant's
termination of employment for any reason other than described in Section 6.4(a),
the Participant will not be entitled to any award for such Performance Period.


SECTION 7
TERMINATION AND AMENDMENT

                    The Board or Committee may terminate the Plan at any time,
or may from time to time amend the Plan as it deems appropriate and in the best
interests of the Company. No termination or amendment may impair the validity
of, or the obligation of the Company to pay, any Incentive Bonus awarded for any
Performance Period prior to the Performance Period in which the termination or
amendment is adopted or, if later, is effective. No amendment adopted after the
first 90 days of a Performance Period may directly or indirectly increase any
Incentive Bonus for that Performance Period. Except as otherwise provided in
this Plan and the applicable objective criteria established pursuant to this
Plan for determining the amount of any Incentive Bonus for a Performance Period,
no Incentive Bonuses shall be payable for the Performance Period in which the
Plan is terminated, or, if later, in which the termination is effective.


SECTION 8
GENERAL PROVISIONS

          8.1          Benefits Not Guaranteed; No Rights to Award. Neither the
establishment and maintenance of the Plan nor participation in the Plan shall
provide any guarantee or other assurance that Incentive Bonuses will be payable
under the Plan. No Participant or other person shall have any claim to be
granted any award or benefit under the Plan and there is no obligation of
uniformity of treatment of Participants under the Plan

          8.2          No Right to Participate. Nothing in this Plan shall be
deemed or interpreted to provide a Participant or any non-participating employee
with any contractual right to participate in or receive benefits under the Plan.
No designation of a person as a Participant for any Performance Period shall
create a right to any Incentive Bonus under the Plan for any other Performance
Period.


9

--------------------------------------------------------------------------------




          8.3          No Employment Right. Participation in this Plan shall not
be construed as constituting a commitment, guarantee, agreement, or
understanding of any kind that the Company or any Subsidiary will continue to
employ any individual and this Plan shall not be construed or applied as any
type of employment contract or obligation. Nothing herein shall abridge or
diminish the rights of the Company or any Subsidiary to determine the terms and
conditions of employment of any Participant or other person or to terminate the
employment of any Participant or other person with or without cause at any time.

          8.4          No Assignment or Transfer. Neither a Participant nor any
Beneficiary or other representative of a Participant shall have any right to
assign, transfer, attach, or pledge any bonus amount or credit, potential
payment, or right to future payments of any bonus amount or credit, or any other
benefit provided under this Plan. Payment of any amount due or to become due
under this Plan shall not be subject to the claims of creditors of the
Participant or to execution by attachment or garnishment or any other legal or
equitable proceeding or process.

          8.5          Withholding and Payroll Taxes. The Company shall deduct
from any payment made under this Plan all amounts required by federal, state and
local tax laws to be withheld and shall subject any payments made under the Plan
to all applicable payroll taxes and assessments.

          8.6          Incompetent Payee. If the Committee determines that a
person entitled to a payment hereunder is incompetent, it may cause benefits to
be paid to another person for the use or benefit of the Participant or the
Participant's Beneficiary at the time or times otherwise payable hereunder, in
total discharge of the Plan's obligations to the Participant or Beneficiary.

          8.7          Governing Law. The validity, construction and effect of
the Plan shall be determined in accordance with the laws of the State of
Michigan and applicable federal law.

          8.8          Construction. The singular includes the plural and the
plural includes the singular. Capitalized terms, except those at the beginning
of a sentence or part of a heading, have the meaning defined in the Plan. The
Plan is intended to be exempt from Section 409A of the Code by providing for
short-term deferrals as described in Treasury Regulations § 1.409A-1(b)(4) and
shall be interpreted and administered to achieve that purpose.

          8.9          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

          8.10          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of stock options and other stock-based awards, and such arrangements
may be either generally applicable or applicable only in specific cases.
However, no payment under any other plan or arrangement shall be contingent upon
failure to attain the Performance necessary for payment of an Incentive Bonus
under this Plan.


10

--------------------------------------------------------------------------------




SECTION 9
DURATION OF THE PLAN

                    Subject to earlier termination by the Board or Committee,
this Plan shall terminate without action by the Board or Committee as of the
date of the first meeting of shareholders held in 2015, unless reapproved by the
shareholders at such meeting or earlier. If reapproval occurs, the Plan will
terminate as of the date of the first meeting of shareholders in the fifth year
following reapproval or any subsequent reapproval. If the Plan terminates under
this provision due to lack of reapproval by the shareholders, no Incentive
Bonuses shall be paid under the Plan for any Performance Period ending on or
after the date of the first meeting of shareholders held in 2015.

















11

--------------------------------------------------------------------------------